
Exhibit 10.1
 
CONSOLIDATED LOAN AGREEMENT




This Consolidated Loan Agreement (“Agreement”) is dated as of September 25, 2017
by and between Acacia Diversified Holdings, Inc., a Texas corporation (“Acacia”)
and Richard K. Pertile, individually (“Pertile”).


RECITALS


A.          During the year 2016, Pertile, who is the President, CEO and a large
shareholder of Acacia, made loans to Acacia in the aggregate amount of Six
Hundred Thousand and no/100 Dollars ($600,000.00) which Pertile and Acacia later
converted to equity.


B.          On January 17, 2017 Pertile made a Three Hundred Thousand and no/100
Dollars ($300,000.00) loan to Acacia. The loan bears interest at eight percent
(8%) per annum. The loan is to be repaid first from any capital money raised by
Acacia. (“Loan 1”)


C.          On June 27, 2017 Pertile made a One Hundred Thirty Thousand and
no/100 Dollars ($130,000.00) loan to Acacia which is intended to bear interest
at eight per cent (8%) per annum (“Loan 2”).


D.          On June 28, 2017 Pertile made a One Hundred Five Thousand and no/100
Dollar ($105,000.00) loan to Acacia which is intended to bear interest at eight
per cent (8%) per annum. (“Loan 3”)


E.          In connection with one of the loans and this consolidation Pertile
incurred certain expenses in the amount of Two Thousand Forty Seven and 77/100
($2,047.77) in loan related expenses, other than attorneys’ fees which Pertile
paid himself, that was intended to be added to the outstanding principal balance
of the three (3) loans.


F.          Pertile intended that repayment of all of the loans he makes to
Acacia be secured by a first lien on the assets of Acacia.


G.          Interest on Loans 1, 2 and 3 loans has accrued as follows:


(1).          Interest on Three Hundred Thousand and no/100 Dollars
($300,000.00) loan, Loan 1, at eight per cent (8%) per annum is $65.7534 per day
and for the period through September 27, 2017 is Sixteen Thousand Six Hundred
Thirty Six and 61/100 ($16,636.61).


(2).          Interest On One Hundred Thirty Thousand and no/100 Dollars
($130,000.00) loan, Loan 2, at eight per cent (8%) per annum is $28.4931 per day
and for the period through September 27, 2017 is Two Thousand Six Hundred Twenty
One and 37/100 Dollars ($2,621.37).

LOAN CONSOLIDATION AGREEMENT
1

--------------------------------------------------------------------------------




(3).          Interest On One Hundred Five Thousand and no/100 Dollars
($105,000.00), Loan 3, at eight per cent (8%) per annum is $23.0137 per day and
for the period through September 27, 2017 is Two Thousand Ninety Four and 25/100
Dollars ($2,094.25).


H.           The total amount due to Pertile as of September 27, 2017 on Loan 1,
2 and 3 and the related expenses is Five Hundred Fifty Eight Thousand, Four
Hundred and no/100 Dollars ($558, 400.00) (“Indebtedness”).


I.          Acacia has asked Pertile to forbear from demanding payment of the
Indebtedness at this time and to consolidate the Indebtedness into one
Consolidated Promissory Note in the amount of Five Hundred Fifty Eight Thousand,
Four Hundred and no/100 Dollars ($558, 400.00) which will be due and payable on
the earlier of Demand or first from any capital money raised for Acacia and bear
interest at  the rate of eight percent (8%) per annum.


J.          Pertile is willing to forebear seeking immediate repayment of the
Indebtedness and to consolidate the monies due to him from Loan 1, 2 and 3,
accrued interest and the  related expenses into one Consolidated Promissory Note
in the original principal amount of Five Hundred Fifty Eight Thousand, Four
Hundred and no/100 Dollars ($558, 400.00) which will be due and payable on the
earlier of Demand or first from  any capital money raised for Acacia and bear
interest at  the rate of eight percent (8%) per annum if repayment of the
Consolidated Promissory Note is secured by a first lien on the assets of 
Acacia.


K.          The parties desire to memorialize their loan agreements and mutually
agree that after the dates hereof Loan 1, 2 and 3 shall be subject to the
following terms and conditions.


Therefore, for good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged it is agreed as follows:


1.          The above Recitals are true and correct and are incorporated herein
by reference as an integral part of this Agreement.


2.          The principal, accrued interest of Loan 1, 2 and 3 and related
expenses are consolidated and combined into one set or rights and obligations in
the original principal amount of Five Hundred Fifty Eight Thousand, Four Hundred
and no/100 Dollars ($558, 400.00.


3.          Acacia shall execute and deliver to Pertile the Consolidated
Promissory Note, a copy of which is “Exhibit A” hereto.




LOAN CONSOLIDATION AGREEMENT
2

--------------------------------------------------------------------------------




4.          Acacia shall execute and deliver to Pertile the Security Agreement a
copy of which is attached hereto as “Exhibit B-1 and shall cause its subsidiary
corporation to execute and deliver to Pertile the Security Agreements copies of
which are attached hereto as Exhibit B-2”.


5.          Acacia shall cause its subsidiary to have a notice of lien placed on
the title of the following vehicles:


2005 FRHT  VIN NO. 1FVHCYDJ25HU75772
2012 FORD  VIN NO. 1FT7X2B60CEB83799
2007 INTI     VIN NO. 1HTMSAZRO7H534763
2013 FORD   VIN NO. 1FM5K8GT7DGC89837
 
6.           Acacia agrees that there are no rights of set-off, counterclaim or
any defenses to the obligations of Loan 1, 2 or 3 or the Consolidated Note or
Security Agreements.


7.          Acacia represents and warrants that it or one of its subsidiary
entities is the owner of the collateral described in the Security Agreements and
that it has the right to consolidate and secure the repayment of the
obligations.


8.          This Agreement and the instruments referred to in this Agreement may
only be modified by a written agreement signed by the parties with the same
formalities as this Agreement was signed.


9.          Neither this Agreement nor the obligations of Acacia under this
Agreement or the instruments referred to in this Agreement may be assigned
without the written consent of the other parties and any such allowed assignment
shall not release any party from its liability under the Agreement except by a
written agreement signed with the same formalities as this Agreement.


10.          This Agreement and the agreement and instruments referred to herein
was drafted by Battaglia, Ross, Dicus & McQuaid, P.A. as scrivener for the
Parties.


In witness whereof the Parties have executed and delivered the Agreement as of
the above date.


[The balance of this page is intentionally blank]


[Signatures on the next page]
LOAN CONSOLIDATION AGREEMENT
3

--------------------------------------------------------------------------------




Signed and Delivered in Our Presence:
 
 
/s/:  Yeuk Tsz Lam-Valitutto
Signature of Witness #1
 
Yeuk Tsz Lam Valitutto
Print name of Witness # 1
 
 
/s/:  Kelli Crangi
Signature of Witness #2
 
Kelli Crangi
Print name of Witness #2
 
 
 
Acacia Diversified Holdings, Inc.
a Texas corporation
 
 
By: /s/:  Kim E. Edwards
       Kim E. Edwards
 
ITS: Vice President and Chief OperatingOfficer
 
   



/s/:  Yeuk Tsz Lam-Valitutto
Signature of Witness #1
 
Yeuk Tsz Lam-Valitutto
Print name of Witness # 1
 
 
/s/:  Kelli Crangi
Signature of Witness #2
 
Kelli Crangi
Print name of Witness #2
By:  /s/:  Richard K. Pertile
Richard K. Pertile





LOAN CONSOLIDATION AGREEMENT
4